 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7

 8   FIRST MIDWEST EQUIPMENT                              CASE NO. 1:18-MC-00017-AWI-SAB
     FINANCIAL CO.,
 9
                            Plaintiff,                    ORDER CLOSING CASE
10
                    v.
11
     AERO TRANSPORT, INC., RANJIT S.
12   DHALIWAL,
13                          Defendants.
14

15          This case began with Plaintiff First Midwest Equipment Financial Co. registering in this
16   Court a foreign judgment issued by the United States District Court for the Northern District of
17   Illinois. See Doc. No. 1. The judgment issued by the Northern District of Illinois was entered in
18   favor of Plaintiff and against Defendants Aero Transport Inc. and Ranjit S. Dhaliwal. Id. Upon
19   Plaintiff’s request, this Court issued an abstract of the judgment and a writ of execution to enforce
20   the judgment. See Doc. Nos. 2, 3, 4, 5.
21          Thereafter, Plaintiff filed with the Court an application for Dhaliwal to appear for a
22   judgment debtor examination. See Doc. No. 6. In response, the Court ordered Dhaliwal to appear
23   for the examination. See Doc. No. 7. Ultimately, the judgment debtor examination was called on
24   October 23, 2018, and Dhaliwal appeared. See Doc. Nos. 22, 23. Afterwards, Plaintiff informed
25   the Court that the judgment debtor examination was completed and Plaintiff’s counsel was
26   satisfied with Dhaliwal’s appearance. See Doc. No. 23.
27          The Court then ordered Plaintiff to inform the Court whether Plaintiff believed that this
28   case should remain open. See Doc. No. 24. In response, Plaintiff’s counsel declared that he
 1   anticipated no further motions needing to be filed in this case and, therefore, consented to this case
 2   being closed. See Doc. No. 29.
 3          Accordingly, IT IS HEREBY ORDERED that the Clerk of Court shall CLOSE this case.
 4
     IT IS SO ORDERED.
 5

 6   Dated: January 17, 2019
                                                  SENIOR DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       2
